In re: South Central Bell Telephone Company applying for writ of certiorari.
Considering the petition of Louisiana Public Service Commission, the Court’s order of June 8, 1971 in this matter is vacated and set aside, and it is now ordered that the application of relator for certiorari be granted with a stay order. -
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Luther F. Cole, Judge of the Nineteenth Judicial District Court for the Parish of East Baton Rouge, to transmit to the Supreme Court of Louisiana, on or before the 17th day of June, 1971, the record in duplicate, or á certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the va1,'dity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through its counsel shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court, all proceedings against the relator in said Nineteenth Judicial District Court shall be stayed and suspended.